UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 KYLE STEVEN WESTHOVEN,

              Petitioner,

       v.                                              17-CV-1048
                                                       DECISION AND ORDER
 COMMISSIONER OF SOCIAL
 SECURITY,

              Respondent.



      On October 17, 2017, the plaintiff, Kyle Steven Westhoven, brought this action

under the Social Security Act ("the Act"). He seeks review of the determination by the

Commissioner of Social Security ("Commissioner") that he was not disabled. Docket

Item 1. On June 29, 2018, Westhoven moved for judgment on the pleadings, Docket

Item 18, and on August 24, 2018, the Commissioner responded and cross-moved for

judgment on the pleadings, Docket Item 23. On September 19, 2018, Westhoven

replied. Docket Item 24.

      For the reasons stated below, this Court grants Westhoven’s motion in part and

denies the Commissioner’s cross-motion.
                                    BACKGROUND


I.    PROCEDURAL HISTORY

      On August 22, 2013, Westhoven applied for disability benefits, Tr. 200. 1 He

claimed that he was disabled due to “Arnold-Chiari” malformation, 2 headaches, asthma,

post traumatic stress disorder, anxiety, insomnia, substance abuse, and

gastroesophageal reflux disease. Tr. 113, 222. 3

      On October 16, 2013, Westhoven received notice that his application was denied

because he was not disabled under the Act. Tr. 109-15. He requested a hearing before

an administrative law judge ("ALJ"), Tr. 117, which was held on February 2, 2016, Tr.

36. The ALJ then issued a decision on May 17, 2016, confirming the finding that

Westhoven was not disabled. Tr. 30. Westhoven appealed the ALJ’s decision, but his

appeal was denied, and the decision then became final. Tr. 1-4.




      1
      “Tr.” citations are to pages in the administrative record filed with the
Commissioner’s answer, Docket Items 12, 17.
      2  Chiari malformations are a “group of disorders where the cerebellum extends
below the opening of the spinal canal (the foramen magnum).” SALEM HEALTH MAGILL’S
MEDICAL GUIDE SIXTH ED. Vol. I, at 551. An “Arnold-Chiari malformation[] is considered
the classic Chiari malformation.” Id. “In this type, both the cerebellum and part of the
brain stem are pushed into the foramen magnum.” Id. “Headaches, neck pain, balance
problems, numbness in the arms and legs are the symptoms that result from the
pressure on nerves caused by the herniation of the cerebellum into the foramen
magnum; the symptoms may come and go.” Id.
      3  The ALJ stated that Westhoven alleged a disability onset date of March 11,
2013. Tr. 18. In his memorandum of law in support of his motion for judgment on the
pleadings, Westhoven also notes a disability onset date of March 11, 2013. But
Westhoven’s Form SSA 3367, completed by a Social Security Administration Field
Office, indicates that he alleged a disability onset date of May 30, 2013. Tr. 218.

                                            2
II.      RELEVANT MEDICAL EVIDENCE

         The following summarizes the medical evidence most relevant to Westhoven’s

objection. Westhoven was examined by several different providers, but only five—Mary

Obear, M.D., a family medicine doctor; Adam Brownfield, Ph.D, a psychologist; Nikita

Dave, M.D., a physical medicine and rehabilitation doctor; H. Tzetzo, a state agency

mental health clinician; and Kalyan Shastri, M.D., a physician at the Dent Neurologic

Institute—are of most significance to this Court’s review of his disability determination.


         A.    Mary Obear, M.D., a Family Medicine Physician

         Between October 2013 and July 2014, Westhoven was treated and evaluated

numerous times by Dr. Obear, a family medicine physician. Tr. 1013-45. In fact,

Westhoven was a long-time patient of Dr. Obear, who had seen Westhoven since 2000.

Tr. 1185. Sometimes, Dr. Obear’s findings indicated that Westhoven suffered from

significant anxiety and posttraumatic stress disorder, see, e.g., Tr. 1032; but sometimes,

her findings indicated that Westhoven’s mental impairments were more limited.

         On July 2, 2016, however, Dr. Obear wrote a comprehensive letter detailing her

findings and opining about those findings. Tr. 1185. She explained the extent to which

Westhoven suffers from posttraumatic stress disorder, “not just from his childhood

experiences but also from adult experiences with health issues.” She noted that

Westhoven had been diagnosed “with severe anxiety” beginning as a child. In light of

this condition, “school environment was too stressful,” and he had to leave school and

instead obtain a GED. His “frequent headaches . . . incapacitated him” and left him

“unable to maintain a regular schedule” at his job as a cashier, so he became “unable to

work.”


                                             3
       His symptoms included photophobia, nausea/vomiting, severe head pain,
       incoordination and rapid decompensation. These episodes were correlated
       with physical activity and worsened after he moved from a cashier position
       to stocking shelves. The activities that provoke his symptoms are varied
       and include[] bending, straining, coughing and sneezing. . . and sexual
       activity.

Id.

       Although Westhoven had decompression surgery to deal with his Chiari

malformation in 2009, that surgery “did not stop his headaches nor his incoordination,

memory loss, or general disability.” Id. “Recently he has developed bladder and bowel

incontinence and weakness in his right lower leg that gives way unexpectedly causing

him to fall.” In 2013, Westhoven “suffered a head injury . . . that led to more frequent

headaches and the new onset of vertigo.” In 2014, he “developed lower leg edema and

pain.” He was diagnosed with “deep vein thrombosis and placed on anticoagulation

therapy.” Id.

       Dr. Obear opined that Westhoven had been unable to work since he filed for

disability benefits in 2013. Tr. 1186.

       He continues to have daily pain, weakness and incoordination. He is using
       a quad cane for stability and to avoid falling. He continues to have periodic
       incontinence of bowel and bladder which is embarrassing and
       distressing . . . . He cannot lift or carry 10 pounds, he is unable to sit for 6
       hours or stand/walk for 6 hours in an 8 hour day. He is unable to live
       independently and relies on his family for help in his care. It is incredibly
       unrealistic to expect [Westhoven] to work in any position. He has
       unpredictable symptoms that come on with no warning and they debilitate
       him in a matter of minutes. Consequently his anxiety is severe. He is
       prescribed anti-anxiety medications that only partially ameliorate his
       symptoms. He continues in counseling on a regular basis.

Id.

       Dr. Obear concluded that it is

       impossible for Kyle Westhoven to work in any capacity at this time nor is it
       likely that he will be able to in the future. He has been told by neurosurgery

                                              4
      that there is nothing further that they can offer him in terms of surgical
      intervention. He is focusing on symptom control and anxiety reduction but
      has a long road ahead of him. He is sincere in his desire to be a productive
      member of society but his physical and psychological limitations prevent it
      at this time.

Id.


      B.     Adam Brownfield, Ph.D, a Psychologist

      On October 9, 2013, Westhoven was evaluated by Dr. Brownfield, a consultative

psychologist. Tr. 1000-04. Dr. Brownfield diagnosed Westhoven with posttraumatic

stress disorder; panic disorder without agoraphobia; major depressive disorder,

moderate; cognitive disorder, secondary to Arnold-Chiari malformation; insomnia;

Arnold-Chiari malformation; asthma; and gastroesophageal reflux disease. Tr. 1003-04.

Dr. Brownfield explained that

      There is no evidence of limitation in following and understanding simple
      directions and instructions, performing simple tasks independently,
      maintaining attention and concentration, making appropriate decisions, or
      relating adequately with others. [Westhoven] is moderately to markedly
      limited in maintaining a regular schedule, learning new tasks, performing
      complex tasks independently, and would require supervision, and
      appropriately dealing with stress. These difficulties are caused by cognitive
      and psychiatric defects.

Tr. 1003. Dr. Brownfield also found that Westhoven “will need assistance in managing

funds due to cognitive deficits and his mother is assisting now.” Tr. 1004.


      C.     Nikita Dave, M.D., a Physical Medicine and Rehabilitation Physician

      On October 9, 2013, Westhoven was evaluated by Dr. Dave, a consultative

physician. Tr. 1005-09. Dr. Dave diagnosed Westhoven with Arnold-Chiari

malformation type 1, status post decompression surgery in 2009; frequent loss of

balance, unsteadiness; neck pain; severe headaches, due to Arnold-Chiari; asthma,


                                            5
chronic obstructive pulmonary disease; use of suboxone; posttraumatic stress disorder,

anxiety, insomnia, poor memory; and gastroesophageal reflux disease. Tr. 1009. Dr.

Dave found that Westhoven

       should not lift, carry, push, or pull greater than lightly to moderately weighted
       objects. There are moderate to marked limitations for activities requiring
       sustained exertion, endurance, or very strenuous physical activity through
       the day. [Westhoven] may benefit from sedentary-types of activities.
       Moderate to marked limitations for all activity during acute/severe bouts of
       headache, likely to be transient over a day or so. [Westhoven] should avoid
       smoke, dust, fumes, inhalants, chemicals, outdoor allergens, extremes of
       heat, cold, and humidity, due to asthma.

Tr. 1009.


       D.       H. Tzetzo

       On October 15, 2013, H. Tzetzo, 4 a state agency mental health clinician,

completed a medical evaluation regarding Westhoven. Tr. 1010. Tzetzo also

completed a mental residual functional capacity assessment regarding Westhoven. Tr.

96-98. He indicated that Westhoven had mild limitations in maintaining the activities of

daily living; moderate limitations in maintaining social functioning; and moderate

limitations in maintaining concentration, persistence, or pace. Id.


       E.       Kalyan Shastri, M.D., a physician at the Dent Neurologic Institute

       On November 19, 2013, Kalyan Shastri, M.D., a physician at Dent, examined

Westhoven and concluded that he suffered from headaches, cervicalgia, posttraumatic

stress disorder, and anxiety. Tr. 1040.




       4   The record is silent as to the academic credentials or full name of H. Tzetzo.

                                               6
III.   THE ALJ’S DECISION

       In denying Westhoven’s application, the ALJ evaluated Westhoven’s claim under

the Social Security Administration’s five-step evaluation process for disability

determinations. See 20 C.F.R. § 404.1520. At the first step, the ALJ must determine

whether the claimant is currently engaged in substantial gainful employment.

§ 404.1520(a)(4)(i). If so, the claimant is not disabled. Id. If not, the ALJ proceeds to

step two. § 404.1520(a)(4).

       At step two, the ALJ decides whether the claimant is suffering from any severe

impairments. § 404.1520(a)(4)(ii). If there are no severe impairments, the claimant is

not disabled. Id. If there are any severe impairments, the ALJ proceeds to step three.

§ 404.1520(a)(4).

       At step three, the ALJ determines whether any severe impairment or impairments

meet or equal an impairment listed in the regulations. § 404.1520(a)(4)(iii). If the

claimant’s severe impairment or impairments meet or equal one listed in the regulations,

the claimant is disabled. Id. But if the ALJ finds that none of the severe impairments

meet any of the regulations, the ALJ proceeds to step four. § 404.1520(a)(4).

       As part of step four, the ALJ first determines the claimant’s residual functional

capacity (“RFC”). See §§ 404.1520(a)(4)(iv); 404.1520(d)-(e). The RFC is a holistic

assessment of the claimant—addressing both severe and nonsevere medical

impairments—that evaluates whether the claimant can perform past relevant work or

other work in the national economy. See 20 C.F.R. § 404.1545.

       After determining the claimant's RFC, the ALJ completes step four. 20 C.F.R.

§ 404.1520(e). If a claimant can perform past relevant work, he or she is not disabled



                                             7
and the analysis ends. § 404.1520(f). But if the claimant cannot, the ALJ proceeds to

step five. 20 C.F.R. §§ 404.1520(a)(4)(iv); 404.1520(f).

          In the fifth and final step, the Commissioner must present evidence showing that

the claimant is not disabled because the claimant is physically and mentally capable of

adjusting to an alternative job. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987);

20 C.F.R. § 404.1520(a)(v), (g). More specifically, the Commissioner bears the burden

of proving that a claimant "retains a residual functional capacity to perform alternative

substantial gainful work which exists in the national economy." Rosa v. Callahan, 168

F.3d 72, 77 (2d Cir. 1999).

          In this case, the ALJ determined at step one that Westhoven had not engaged in

“substantial gainful activity” since March 11, 2013. Tr. 20. At step two, the ALJ found

that Westhoven had the following severe impairments: “Arnold-Chiari Malformation;

Anxiety; Post-Traumatic Stress Disorder; Opioid Dependence; Gastroesophageal

Reflux Disease; and Headaches.” Id. At step three, the ALJ determined that these

severe impairments did not meet or medically equal the criteria of any impairment listed

in 20 C.F.R. Part 404, Subpart P, Appendix 1. Tr. 21.

          In assessing Westhoven’s RFC, the ALJ determined that Westhoven could

          lift/carry 10 pounds, sit for 6 hours in an 8-hour workday, and stand/walk for
          2 hours in an 8-hour workday. The claimant has occasional limitations in
          pushing/pulling with the upper extremities. He has occasional limitations in
          bending, climbing, stooping, squatting, kneeling and crawling. He cannot
          climb ropes, ladders or scaffolds, work in areas with unprotected heights, or
          work around heavy, moving or dangerous machinery. He cannot work in
          areas where she [sic] would be exposed to cold, temperature extremes, or
          humidity. The claimant has occasional limitations in the ability to
          understand, remember and carry out detailed instructions, the ability to
          respond appropriately to changes in a work setting, and the ability to
          appropriately deal with stress.

Tr. 22.
                                                8
       The ALJ explicitly analyzed the opinions of Dr. Brownfield, Dr. Dave, and

Clinician Tzetzo. Tr. 24-25. The ALJ gave Dr. Brownfield’s opinion “little weight”

because it was “inconsistent with his good prognosis and not supported by the normal

medical examinations in Exhibit 12F.” 5 Tr. 24. The ALJ gave Dr. Dave’s opinion “little

weight . . . as it is not supported by the normal medical examinations in Exhibits 12F,

15F, and 16F.” Id. He gave Clinician Tzetzo’s evaluation “little weight, as it was derived

solely from a document review without the benefit of examining [Westhoven], and it is

not supported by multiple medical examinations in Exhibit 12F that were within normal

limits.” Tr. 25.

       Regarding “[t]he remainder of the medical evidence in the record,” the ALJ

“briefly discussed” it “in a roughly chronological manner for purposes of complete review

of the record.” Tr. 25. Nevertheless, the ALJ appears to have discounted the rest of the

medical evidence because it was “not couched in vocationally-relevant terms.” Id.

Specifically as to long-term treating provider Dr. Obear’s records, the ALJ noted that

“[t]here were various and sundry medical examinations from Pembroke which indicate

‘WNL’ as ‘within normal limits’ on” a number of dates. Tr. 25-26.

       At step four, the ALJ determined that Westhoven “is unable to perform any past

relevant work.” Tr. 28. Finally, at step five, the ALJ determined that “[c]onsidering the

claimant’s age, education, work experience, and [RFC], there are jobs that exist in

significant numbers in the national economy that [he] can perform.” Tr. 29. Specifically,




       5Exhibit 12F can be found at Tr. 1013-56, and it consists of Westhoven’s
medical records from Pembroke Family Medicine—primarily from Dr. Obear. Id.

                                             9
the ALJ determined that Westhoven can work as a “Document Preparer” or an

“Addresser.” Id.


IV.    SUBSEQUENT PROCEDURAL HISTORY AND EVIDENCE

       After the ALJ issued his decision, Westhoven submitted Dr. Obear’s letter,

described in detail above, explaining Westhoven’s medical records from her office and

opining about Westhoven’s impairments. Tr. 2, 1185-86. Despite that comprehensive

letter, the Appeals Council denied Westhoven’s request for review. Tr. 1. It found that

there was not “a reasonable probability that [Dr. Obear’s letter] would change the

outcome of the decision.” Tr. 2. Therefore, the Appeals Council “did not consider and

exhibit [sic] this evidence.” Id.


                                    LEGAL STANDARDS


I. DISTRICT COURT REVIEW

       When evaluating a decision by the Commissioner, district courts have a narrow

scope of review: they are to determine whether the Commissioner's conclusions are

supported by substantial evidence in the record and whether the Commissioner applied

the appropriate legal standards. Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012).

Indeed, a district court must accept the Commissioner's findings of fact if they are

supported by substantial evidence in the record. 42 U.S.C. § 405(g). Substantial

evidence is more than a scintilla and includes "such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion." Moran v. Astrue, 569 F.3d

108, 112 (2d Cir. 2009). In other words, a district court does not review a disability

determination de novo. See Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998).


                                            10
                                      DISCUSSION


I.     ALLEGATIONS

       Westhoven objects to the Appeals Council’s failure to consider Dr. Obear’s letter.

Docket Item 18-1 at 22-24. Westhoven also argues that the ALJ and Appeals Council

findings that Westhoven could perform sedentary work on an ongoing and consistent

basis were not supported by substantial evidence. Id. at 25-30. For these reasons,

Westhoven asserts that remand is required.


II.    ANALYSIS

       “If the Appeals Council denies review of a case, the ALJ’s decision, and not the

Appeals Council’s, is the final agency decision.” Lesterhuis v. Colvin, 805 F.3d 83, 87

(2d Cir. 2015). But in Perez v. Chater, 77 F.3d 41, 45 (2d Cir. 1996), the Second Circuit

joined the majority of circuits to conclude that “[n]ew evidence submitted to the Appeals

Council becomes part of the administrative record for purposes of judicial review when

the Council denies review.” Because the Appeals Council denied review here, this

Court’s “review focuses on the ALJ’s decision,” Lesterhuis, 805 F.3d at 87; but in light of

Perez, this Court’s review must and will include the new evidence submitted to the

Appeals Council—that is, Dr. Obear’s letter. See id.; Perez, 77 F.3d at 45.

       In Lesterhuis v. Colvin, the Second Circuit vacated and remanded an ALJ’s

decision in a context similar to that in this case. 805 F.3d at 87-89. In Lesterhuis, as in

this case, the claimant asked the Court to consider whether an ALJ’s decision was

unsupported by substantial evidence in light of new and material evidence submitted to

the Appeals Council, which denied review. See id. The record before the ALJ included

a medical opinion from two treating physicians, an examiner for the workers’

                                            11
compensation carrier, two consultative examiners, and a vocational expert. Id. at 85.

After the ALJ issued a decision denying the claim, the claimant submitted the medical

opinion of a third treating physician as part of his request for review with the Appeals

Council. Id. at 86. The Appeals Council denied review, and the claimant appealed. Id.

The Second Circuit determined that the ALJ’s decision was “not supported by

substantial evidence because the new evidence contradicted the ALJ’s conclusion in

important respects.” Id. at 88.

       Guided by Lesterhuis, this Court agrees with Westhoven that the ALJ’s decision

was not supported by substantial evidence—especially in light of the new evidence from

Dr. Obear. Dr. Obear “is a treating physician who provided an opinion that is (1)

generally entitled to controlling weight, (2) likely dispositive on the issue of disability (if

entitled to controlling weight), and (3) uncontroverted by other evidence in the record.”

Id. at 88. Her letter, added to the record after the ALJ’s decision, opined that

Westhoven “is unable to live independently and relies on his family for help in his care.”

Tr. 1186. “It is incredibly unrealistic to expect [Westhoven] to work in any position,” she

wrote. Id. “He has unpredictable symptoms that come on with no warning and they

debilitate him in a matter of minutes.” Id. “Consequently his anxiety is severe.” Id. “He

is prescribed anti-anxiety medications that only partially ameliorate his symptoms.” Id.

       As a result, it is

       impossible for Kyle Westhoven to work in any capacity at this time nor is it
       likely that he will be able to in the future. He has been told by neurosurgery
       that there is nothing further that they can offer him in terms of surgical
       intervention. He is focusing on symptom control and anxiety reduction but
       has a long road ahead of him. He is sincere in his desire to be a productive
       member of society but his physical and psychological limitations prevent it
       at this time.

Id.
                                               12
      Because Dr. Obear is a treating physician, “SSA regulations give [her] opinions

‘controlling weight’ so long as they are ‘well-supported by medically acceptable

techniques and are not inconsistent with the other substantial evidence in the record.”

Lesterhuis, 805 F.3d at 88 (quoting 20 C.F.R. § 404.1527(c)(2)). Therefore, it is hard to

understand how Westhoven might not be disabled in light of Dr. Obear’s letter—a

comprehensive analysis by a long-time treating source explaining what her records and

the records of other providers say about Westhoven’s conditions and abilities. For that

reason, it is even harder to understand why the Appeals Council might deny review in

the face of such a compelling opinion. Nevertheless, because the ALJ did not have the

benefit of Dr. Obear’s letter in reaching his decision—and because neither the ALJ nor

the Appeals Council is compelled to accept Dr. Obear’s opinion, see id.—this Court

remands for further reconsideration by the ALJ rather than reversing the ALJ’s decision

and remanding for calculation of benefits.

      Moreover, even if Dr. Obear had not written her letter, this Court still would have

remanded the ALJ’s decision. The ALJ analyzed only the opinions of Dr. Brownfield,

Dr. Dave, and Clinician Tzetzo. Tr. 24-25. He gave “little weight” to Dr. Brownfield’s

opinion because it was “not supported by the normal medical examinations in Exhibit

12F,” Tr. 24, which consists primarily of Dr. Obear’s medical records. Tr. 1013-56.

Likewise, he gave “little weight” to Dr. Dave’s opinions because they were “not

supported by the normal medical examinations in Exhibits 12F, 15F and 16F.” Tr. 24.

And he gave “little weight” to the opinion of Clinician Tzetzo because “it was derived

solely from a document without the benefit of examining the claimant, and it is not




                                             13
supported by multiple medical examinations in Exhibit 12F that were within normal

limits.” Tr. 25.

       But it is far from clear what the ALJ meant by “normal” in Exhibit 12F or to what

the ALJ was referring. The ALJ did explicitly discuss “Exhibit 12F” later in his decision,

and he asserted that “various and sundry medical examinations from Pembroke . . .

indicate ‘WNL’ as ‘within normal limits’ on” a number of dates. Tr. 25-26. But this Court

has reviewed those records and does not see what the ALJ apparently saw. The ALJ

“was required to provide ‘an accurate and logical bridge’ between the evidence and his

conclusions.” Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013) (quoting Craft v.

Astrue, 539 F.3d 668, 673 (7th Cir. 2008)). The fact that the “normal” findings on which

he relied are not apparent even after a careful review of the record is reason alone to

remand for an accurate explanation of why the ALJ assigned the weight he did to the

opinions of Dr. Brownfield, Dr. Dave, and Clinician Tzetzo.

       Finally, “[a]lthough the ALJ was not required to mention every piece of evidence,

providing ‘an accurate and logical bridge’ required [the ALJ] to confront the evidence in

[Westhoven’s] favor and explain why it was rejected before concluding that [his]

impairments did not impose more than a minimal limitation on [his] ability to perform

basic work tasks.” Thomas v. Colvin, 826 F.3d 953, 961 (7th Cir. 2016) (quoting Roddy,

705 F.3d at 636). The ALJ did not do that here. Instead, after analyzing the opinions of

Dr. Brownfield, Dr. Dave, and Clinician Tzetzo, the ALJ opted to give short shrift to

everything else: “The remainder of the medical evidence in the record is not couched in

vocationally-relevant terms, but is briefly discussed hereinbelow, in a roughly

chronological manner, for purposes of complete review of the record.” Tr. 25. True to



                                            14
his word, the ALJ then summarized the rest of the evidence in a roughly chronological

manner. But he did not analyze how it supports his conclusion that Westhoven is not

disabled. 6


                                     CONCLUSION


         For the reasons stated above, the Commissioner's motion for judgment on the

pleadings, Docket Item 23, is DENIED, and Westhoven’s motion for judgment on the

pleadings, Docket Item 18, is GRANTED in part and DENIED in part. The decision of

the Commissioner is VACATED, and the matter is REMANDED for further

administrative proceedings consistent with this decision.

         SO ORDERED.

Dated:         April 8, 2019
               Buffalo, New York



                                             s/ Lawrence J. Vilardo
                                            LAWRENCE J. VILARDO
                                            UNITED STATES DISTRICT JUDGE




         6
        Because the “remaining issues . . . may be affected by the ALJ’s treatment of
this case on remand,” this Court does not reach them. Watkins v. Barnhart, 350 F.3d
1297, 1299 (10th Cir. 2003).

                                           15
